Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on December 14, 2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed stapling device comprising a reload assembly comprising: a staple cartridge supported on the distal portion of a shell housing, the shell housing defining a cavity; a knife carrier disposed within the cavity of the shell housing and movable relative thereto; a staple actuator disposed within the cavity of the shell housing; and a seal disposed within the cavity, the seal defining a staple actuator opening through which a proximal leg of the staple actuator extends, and the seal further defining a knife carrier opening through which a portion of the knife carrier extends for the purpose of providing a fluid seal within the reload assembly.
The prior art is found to disclose stapling devices comprising a shell housing with a cavity supporting a staple actuator and knife carrier therein.  However there is no disclosure nor teaching of an element that would meet the structural limitation of a seal with opening that receive portions of the staple actuator and knife carrier as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
July 30, 2022